El Juez Presidente Señor Trías Monge
emitió la opinión del Tribunal.
El Tribunal de los Estados Unidos para el Distrito de Puerto Rico nos ha certificado la siguiente cuestión de dere-cho:
Si el período prescriptivo de dos años que establece la última oración del artículo 41.090 del Código de Seguros de Puerto Rico, 26 L.P.R.A. see. 4109, respecto a demandas por impericia médica se computa desde la fecha en que tuvo lugar la intervención médica que alegadamente causó los daños o desde la fecha en que la parte demandante supo o debió haber sabido de los daños.
Nos informa el Tribunal los hechos que sirven de tras-fondo a la cuestión. Para fines de junio de 1977 el doctor Barreto le practicó a la señora Rodríguez una mamoplastía con el propósito de agrandarle los senos. La operación con-sistió en insertarle unas bolsas.
*542En o alrededor de julio de 1980 la señora Rodríguez sintió dolor y observó una protuberancia en el seno derecho. La zona afectada había adquirido un color rojizo y verdoso. La señora Rodríguez acudió nuevamente a las oficinas del doctor Barreto, quien no halló nada en los síntomas. La paciente se trasladó entonces a Washington, donde visitó las oficinas de otro cirujano plástico. El cirujano descubrió una infección en el seno derecho y operó a la señora Rodríguez, removiéndole las bolsas colocadas por el doctor Barreto. Días más tarde se repitió la operación en el seno izquierdo.
El 29 de mayo de 1981 la señora Rodríguez demandó al doctor Barreto en el Tribunal de los Estados Unidos para el Distrito de Puerto Rico. La demandante alega que la acción no ha prescrito por razón de que el plazo de dos años a que se refiere el Art. 41.090 del Código de Seguros, 26 L.P.R.A. see. 4109, no comienza a contarse hasta que ella descubrió el daño.
El referido artículo dispone:
(1) Los términos de prescripción contenidos en esta sección serán los únicos aplicables a las acciones de daños por culpa o negligencia (malpractice) que se inicien contra profesionales en el cuidado de salud e instituciones para el cuidado de salud.
La acción por alegados daños por culpa o negligencia (malpractice) comenzará, independientemente de lo dispuesto en otra ley, dentro de un año a partir de la fecha en que ocurrió el daño que dio lugar a la acción, o dentro de un año desde el momento en que el daño fue descubierto o debió haber sido descubierto con la debida diligencia. En ningún caso se podrá iniciar la acción más tarde de dos años, desde la fecha en que ocurrió el daño que dio lugar a la causa de acción.
¿Cuál es la verdadera estructura de esta disposición? ¿Cuál es la relación entre el plazo de un año y el de dos que esta-blece el artículo? ¿Tienen ambos el mismo punto de partida? Veamos el historial de las frases que motivan la certifi-cación.
El Código de Seguros de Puerto Rico tiene por fuentes *543los de Arizona, Kentucky, Michigan y Washington. 9 Diario de Sesiones de la Asamblea Legislativa 561 (1957). Las frases en cuestión provienen, no obstante, de la Ley Núm. 74 de 30 de mayo de 1976, cuyo escaso historial legislativo no arroja luz sobre las fuentes empleadas. Para su hallazgo conviene examinar los criterios utilizados en el Derecho norteamericano y el civil para la solución de estos pleitos.
La doctrina generalizada antiguamente en el Derecho norteamericano era que la prescripción comenzaba a contar en este género de causas desde el momento en que ocurre el daño. Si el daño era descubierto después de expirar el plazo prescriptivo, la persona perjudicada quedaba desprovista de remedio. W. L. Prosser, Handbook of the Law of Torts, 4ta ed., St. Paul, Minnesota, West Publishing Co., 1971, Cap. 5, Sec. 30, pág. 144. Varios estados de la Unión Americana aún conservan esta regla. D. W. Louisell y H. Williams, Medical Malpractice, New York, Matthew Bender, 1983, Vol. 1, Sec. 13.15, pág. 13-56 y ss.
La regla difería fundamentalmente de la prevaleciente en el Derecho civil. El Art. 1868 de nuestro Código Civil, 31 L.P.R.A. see. 5298, decreta, por ejemplo, que la acción por las obligaciones derivadas de la culpa o negligencia prescribe por el transcurso de un año “desde que lo supo el agraviado”.
Hacia la formulación de un criterio paralelo a este último es que los tribunales y las asambleas legislativas de los estados norteamericanos se fueron moviendo con el tiempo. La situación actual se ha descrito del modo siguiente, American Law Institute, Restatement of the Law, Second: Torts 2d, St. Paul, Minnesota, American Law Institute Publications, 1979, Vol. 4, Sec. 899, comentario e, págs. 440, 444-445:
Un grupo de casos en que los tribunales se han apartado extensamente de la regla anterior al efecto de que el plazo prescriptivo transcurre, aunque la parte demandante no *544tenga conocimiento del daño, envuelve demandas por imperi-cia médica....
En una ola de sentencias recientes estos mecanismos [los creados para evitar la aplicación de la antigua regla] han sido reemplazados y, enfrentándose directamente al asunto, las cortes han resuelto que el plazo no comienza a contar hasta que la parte demandante ha descubierto en efecto el hecho de que ha sufrido daño o debía haberlo descubierto mediante el uso de diligencia razonable....
Véanse también: Prosser, loe. cit.; S. Sacks, Statutes of Limitations and Undiscovered Malpractice, 16 Clev.-Mar. L. Rev. 65 (1967); Note, Medical Malpractice — Statute of Limitations Begins to Run when the Patient Discovers He Has Been Injured, 30 Ohio St. L.J. 425 (1969); T. F. Lambert, Comments on Recent Important Personal Injury (Tort) Cases, 28 NACCA Law Journal 63, 158 y ss. (1961). En la actualidad treinta y dos jurisdicciones en Estados Unidos utilizan como punto de partida para el inicio de la prescrip-ción extintiva el descubrimiento del daño y varias de ellas le añaden el concepto de deber descubrir el daño con la debida diligencia. Louisell y Williams, loe. cit. Respecto a la norma federal, véase United States v. Kubrick, 444 U.S. 111 (1979).
Vemos así que la frase “desde el momento en que el daño fue descubierto o debió haber sido descubierto con la debida diligencia”, empleada en el Art. 41.090 de nuestro Código de Seguros, según enmendado, se origina en el desarrollo reseñado del Derecho norteamericano(1) También podemos *545ver que la frase referente a que ninguna acción se iniciará más tarde de dos años “desde la fecha en que ocurrió el daño que dio lugar a la causa de acción”, toma como punto de partida del cómputo la antigua norma del Derecho común. Son dos puntos distintos de arranque.
El plazo de dos años representa un plazo tope. La utili-zación de este recurso es conocida tanto en el Derecho común como en el civil. El Art. 60 del Código suizo de las obligaciones establece, por ejemplo, un plazo tope de diez años a partir del hecho culposo, se conozcan o no los daños, para interponer una acción por responsabilidad civil. Véanse: Borrell Maciá, ante, pág. 347, y Louisell y Williams, ante, Sec. 13.07, pág. 13-20 y ss. Cualquier posible cuestión que pueda suscitar la fijación de un plazo tope en unos casos, a exclusión de otros, no ha sido certificada a este Tribunal y es improcedente que nos expresemos sobre el tema.
En consideración a lo anterior, contestamos la pregunta certificada en la siguiente manera. El período de dos años que establece la última oración del Art. f 1.090 del Código de Seguros se computa desde la fecha en que ocurrió el daño, que en este caso es el momento de la primera intervención quirúr-gica, y no desde la fecha en que lo supo o debió saberlo la parte agraviada.
El Juez Asociado Señor-Negrón García emitió voto disi-dente, al cual se unieron los Jueces Asociados Señores Dávila e Irizarry Yunqué.
*546-0-

No hay diferencia perceptible entre el criterio del “descubrimiento del daño” y la norma civilista referente al momento “desde que lo supo el agraviado”. La glosa del Art. 1868 del Código Civil es, en consecuencia, de utilidad para la interpretación de tal parte del Código de Seguros. Véanse: González v. Pérez, 57 D.P.R. 860 (1941); Cruz v. González, 66 D.P.R. 212 (1946); Rivera Encarnación v. E.L.A., 113 D.P.R. 383 (1982); Q. M. Scaevola, Código Civil, Madrid, Ed. Reus, 1965, T. XXXII, Vol. 2, pág. 861; J. Castán Tobeñas, Derecho civil español, común yforal, 12ma ed., Madrid, Ed. Reus, 1978, T. 1, Vol. 2, pág. 963; A. Borrell Maciá, Responsabilidades Derivadas de Culpa Extracontractual Civil, 2da ed., Barce*545lona, Ed. Bosch, 1958, pág. 346. La referencia en el Código de Seguros al momento en que el daño “debió haber sido descubierto con la debida diligencia”, puede naturalmente conducir, bajo determinadas circunstancias, a resultados distintos a los que obligue el Código Civil.